MEMORANDUM **
California state prisoner James W. Brammer appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals for failure to state a claim under the screening provisions of the Prison Litigation Reform Act, 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly concluded Brammer failed to state a deliberate indifference claim because the complaint failed to adequately allege supervisory defendants’ personal involvement in an Eighth Amendment violation, and the doctrine of respondeat superior is not applicable. See Bonner v. Lewis, 857 F.2d 559, 566 (9th Cir.1988).
The district court also properly concluded Brammer failed to allege an actual injury in support of his claim that defendants interfered with his access to courts, see Lewis v. Casey, 518 U.S. 343, 349, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996), or an “atypical and significant hardship” giving rise to a liberty interest in support of his claim that he was improperly placed on “C status,” see Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir.2003).
The district court properly dismissed without prejudice Brammer’s claims that defendants’ actions resulted in the loss of good-time credits, see Blueford v. Prunty, 108 F.3d 251, 255 (9th Cir.1997), because a challenge to the validity of a judgment or continuing confinement must be brought as a petition for a writ of habeas corpus, not a section 1983 action, see Butterfield v. Bail, 120 F.3d 1023, 1024 (9th Cir.1997).
*680Finally, the district court properly concluded Brammer failed to adequately allege facts sufficient to support claims for conspiracy, see Buckey v. County of Los Angeles, 968 F.2d 791, 794 (9th Cir.1992), or retaliation, see Ivey v. Board of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.1982) (“Vague and conclusory allegations of official participation in civil rights violations are not sufficient to withstand a motion to dismiss.”).
Brammer’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.